424 F.2d 1367
Maurice A. KRISEL, Plaintiff-Appellant,v.Rafael DURAN, Sam J. Van Hining, and Economic DevelopmentAdministration of Puerto Rico, Defendants, andPhillips Petroleum Company, Defendant-Appellee.
No. 621, Docket 34091.
United States Court of Appeals, Second Circuit.
Argued May 11, 1970.Decided May 20, 1970.

Copal Mintz, Roman Beck, and Benjamin M. Cardozo, New York City (Cardozo & Cardozo, New York City, of counsel), for plaintiff-appellant.
Robert MacCrate, and J. Marshall Wellborn, New York City (Sullivan & Cromwell, New York City, of counsel), for defendant-appellee.
Before FRIENDLY and KAUFMAN, Circuit Judges, and BRYAN, District judge.1
PER CURIAM:


1
We affirm for the reasons stated by Judge Weinfeld in his opinion below, 303 F.Supp. 573 (S.D.N.Y.1969).



1
 Of the District Court for the Southern District of New York, sitting by designation